06/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0234


                                       DA 20-0234
                                                                          FILED
KATRINA SULLIVAN, a/k/a Katrina Jorgensen,                               JUN 1 5 2020
                                                                      Bowen Greenwood
            Plaintiff and Appellee,                                 Clerk of Supreme Court
                                                                       State of Montana


      v.                                                          ORDER

PENNY WEYMILLER and LARRY McGILL,

            Defendants and Appellants.




       Appellant Penny Weymiller has filed a motion for a 30-day extension of time
within which to file her opening brief. Her motion states that "It can be assumed the
Plaintiff and Appellee object to this motion."
      Pursuant to M. R. App. P. 16, "Counsel [or pro se party] shall also note therein
that opposing counsel [or opposing party] has been contacted concerning the motion and
whether opposing counsel objects to the motion."
      IT IS ORDERED the motion for extension of time is GRANTED. Appellant
Weymiller has until July 15, 2020, within which to file her opening brief. Any further
motions shall comply with M.R. App. P. 16.
      DATED this 16—day of June, 2020.
                                                 For the Court,




                                                              Chief Justice